Citation Nr: 1739207	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-61 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than June 10, 2015, for the grant of service connection for bilateral hearing loss. 

2.  Entitlement to an effective date earlier than June 10, 2015, for the grant of service connection for tinnitus. 

3.  Entitlement to an effective date earlier than June 10, 2015, for the grant of service connection for a left ankle sprain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1963. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified before a Veterans Law Judge (VLJ) via videoconference during a June 2017 Board hearing.  A transcript of the hearing is included in the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran filed claims for service connection for bilateral hearing loss and a right ankle disorder in June 1979, which were denied in an August 1979 rating decision.  

2.  The Veteran was notified of the RO's denial of claims of entitlement to hearing loss and a right ankle sprain by an August 1979 letter.  He did not appeal this decision and he did not submit any new and material evidence within one year of the August 1979 letter.  

3.  Following the August 1979 denial by the RO, the Veteran did not file an informal or formal claim for entitlement to service connection for bilateral hearing loss until June 10, 2015.  

4.  The Veteran did not file an informal or formal claim for entitlement to service connection for tinnitus and a left ankle sprain prior to June 10, 2015.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 10, 2015, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.159, 3.400 (2016).

2.  The criteria for an effective date earlier than June 10, 2015, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5101, 5110; 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.159, 3.400.

3.  The criteria for an effective date earlier than June 10, 2015, for the grant of service connection for a left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5101, 5110; 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.159, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran contends that he is entitled to earlier effective dates for the grant of service connection for bilateral hearing loss, tinnitus, and a left ankle sprain.  Specifically, he alleges that he filed service connection claims for hearing loss in both ears and a left ankle disorder in June 1979.  He also asserts that he never received notification that his claims for service connection for hearing loss and a right ankle sprain were denied by the RO in August 1979.  The Board shall analyze these claims together below.  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The law regarding effective dates states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)(1); 38 C.F.R. § 3.151(a).  For claims received on or after March 24, 2015, VA amended its regulations governing how to file a claim.  The effect of the amendment was to standardize the process of filing claims, as well as the forms accepted, in order to increase the efficiency, accuracy, and timeliness of claims processing, and to eliminate the concept of informal claims.  See 38 C.F.R. § 3.155; 79 Fed. Reg. 57660-01.  However, prior to the effective date of the amendment, an informal claim was any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).  

The Veteran filed an application for disability compensation and related compensation benefits (VA Form 21-526EZ) in June 2015 for "hearing loss" and "left ankle sprain previously denied as...[a] right ankle;" thus, the post-March 24, 2015, VA laws and regulations govern his claims for earlier effective dates.  However, he also submitted an application for compensation or pension (VA Form 21-526) in June 1979 for "lack of hearing...[in] both ears" and a "weak right ankle."  Thus, the Board shall also consider the applicability of the pre-March 24, 2015, VA laws and regulations.  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  Id.

"Application" is not defined by 38 U.S.C.A. § 5110(a).  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit (Federal Circuit), in Rodriguez, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define "claim," informal as well as formal, as a "communication in writing."  Id.  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out that the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."  However, medical evidence reflecting treatment for and diagnosis of a disorder does not constitute, by itself, an informal original claim for service connection under 38 C.F.R. § 3.155(a), "because the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek" service connection for that disorder.  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006); see Lalonde v. West, 12 Vet. App. 377 (1999); see also Brannon v. West, 12 Vet. App. 32 (1998).  

The Board has thoroughly reviewed the evidence of record and finds that effective dates earlier than June 10, 2015, for the grant of service connection for bilateral hearing loss, tinnitus, and a left ankle sprain are not warranted.  

In June 1979, the Veteran submitted a VA Form 21-526 seeking service connection for bilateral hearing loss and a right ankle disorder.  Specifically, the Veteran contended that he had hearing deficits in both ears since 1962 and that he had a weak right ankle since 1962 due to a sprain in service.  These claims were denied by an August 1979 rating decision, which noted that the Veteran's hearing was within normal limits on his entrance and separation examinations and that the claims file did not include evidence of treatment or a diagnosis of a right ankle disorder in service, but did show a recurrent sprain on his left ankle in service.  The Veteran was notified of the denial of his service-connection claims for hearing loss and a right ankle sprain by an August 1979 letter, which was sent to the Veteran's address listed on the June 1979 VA Form 21-526.  This letter was not returned as undeliverable.  The record does not contain any correspondence or evidence from the Veteran after August 1979 until an April 2015 request for records from his claims file.  

In numerous statements, including during a July 2016 hearing before a decision review officer (DRO), the Veteran contended that VA made a mistake in adjudicating a service connection claim for a right ankle disorder and that VA should have adjudicated a claim for his left ankle.  In support of this contention, he submitted several photographs in June 2015 and August 2015 showing that his left leg was in a cast.  He also contended that he did not file a claim for a right ankle disorder in June 1979, but that he wanted to submit a claim for his left ankle disability.  Moreover, he asserted on several occasions during the appeal that he never received notification of the RO's August 1979 denial of his claims for hearing loss and a right ankle sprain.  

While the Board has considered the Veteran's contentions that he wanted to file a claim for service connection for his left ankle in 1979, the June 1979 VA From 21-526 only lists a claim for a right ankle disorder and hearing loss in both ears.  The VA Form 21-526 did not mention a left ankle disorder and a reasonable reading of this document would not lead to a conclusion that the Veteran was seeking service connection for a left ankle disorder.  The hearing loss and right ankle sprain claims were denied in August 1979 and the Veteran was notified of the RO's denial of these claims by an August 1979 letter.  

The Board has considered the Veteran's contention that he did not receive the August 1979 letter; however, the record reflects that this letter was sent to his last known address of record and that it was not returned as undeliverable.  Accordingly, the regularity of mail service is presumed.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991).  There is no evidence, except for the Veteran's allegation, to support a finding that the RO did not properly mail this letter in August 1979.  Therefore, the Board finds that there is insufficient evidence to rebut the presumption of regularity.  Thus, the Board must conclude that notice of the August 1979 rating decision was properly mailed to the Veteran.  As the Veteran is presumed to have received notice of this rating decision, and he did not timely perfect an appeal or submit new and material evidence within one year of this notice, the August 1979 rating decision is final as to the evidence of record.

Following the August 1979 denial by the RO, the Veteran did not file an informal or formal claim for entitlement to service connection for bilateral hearing loss until June 10, 2015.  Additionally, he did not file an informal or formal claim for entitlement to service connection for tinnitus and a left ankle sprain prior to June 10, 2015.  Specifically, following the August 1979 letter notifying the Veteran of the RO's denial of his hearing loss and right ankle sprain claims, the record is silent as to correspondence or evidence from the Veteran until an April 2015 request for records from his claims file.  In a subsequent April 2015 letter, VA notified the Veteran that his April 2015 request for records was being considered as a request for an application for VA benefits and that he must submit a standardized form in order for his request to be considered a claim for VA benefits.  See 38 U.S.C.A. § 5101(a)(1); 38 C.F.R. §§ 3.151(a), 3.155; 79 Fed. Reg. 57660-01.  The RO provided him with the necessary standard forms in April 2015.  Although several congressional inquiries have been associated with the claims file from early June 2015, the Veteran did not file claims for service connection for hearing loss and a left ankle sprain until June 10, 2015, which were noted on a VA Form 21-525EZ.  

Since that time, the RO reopened the previously denied claim for entitlement to service connection for bilateral hearing loss in a September 2015 rating decision and assigned an effective date of June 10, 2015, for the grant of service connection.  Additionally, under VA's standard of interpreting claims for VA benefits broadly and liberally, the RO determined that the Veteran's June 2015 claim for service connection for hearing loss also encompassed a claim of entitlement to service connection for tinnitus.  Thus, the September 2015 rating decision granted service connection for tinnitus, as well as a left ankle sprain disability, effective June 10, 2015.  

While the Board has considered the Veteran's contentions that earlier effective dates are warranted for his bilateral hearing loss, tinnitus, and a left ankle sprain, the record indicates that he did not submit claims for these disabilities until June 10, 2015.  There is no other claim, informal or formal, prior to that date that was not finally adjudicated by VA.  See 38 C.F.R. § 3.400 (stating that an effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later).  The applicable laws and regulations afford no equitable relief.  See 38 U.S.C.A. § 7104 (c); see also McCay v. Brown, 106 F.3d 1577, 1581 (1997) (VA cannot grant a monetary payment where Congress has not authorized such a payment or the recipient does not qualify for such a payment under applicable statutes).  Thus, there is no basis on which earlier effective dates may be assigned for the disabilities on appeal, and the proper effective date is June 10, 2015.  Accordingly, this appeal must be denied because the RO has already assigned the earliest possible effective dates provided by law.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.155(a), 3.400.

The Board notes that it appreciated the Veteran's June 2017 testimony before the undersigned, and it regrets that a more favorable decision could not be made in this case.


ORDER

An effective date earlier than June 10, 2015, for the grant of service connection for bilateral hearing loss is denied.  

An effective date earlier than June 10, 2015, for the grant of service connection for tinnitus is denied. 

An effective date earlier than June 10, 2015, for the grant of service connection for a left ankle sprain is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


